Citation Nr: 1453276	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  06-23 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an allergy/hive disability.

2.  Entitlement to service connection for an allergy/hive disability.

3.  Entitlement to service connection for a chronic right knee disability, to include as secondary to service-connected right ankle and low back disability.

4.  Entitlement to service connection for a chronic left knee disability, to include as secondary to service-connected right ankle and low back disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a chronic lung disability, to include as secondary to service-connected sleep apnea.

7.  Entitlement to service connection for a chronic right wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1977 to October 1981 and from July 1983 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2009, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of that hearing is of record.

After the most recent Supplemental Statement of the Case was issued, additional evidence was added to the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file.  In September 2014, the Board secured a signed written waiver of initial consideration of this additional evidence by the Agency of Original Jurisdiction (AOJ).  

The issues of entitlement to service connection for an allergy/hive disability, a chronic right knee disability, a chronic left knee disability, hypertension, a chronic lung disability, and a chronic right wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for an allergy condition was denied by an August 2000 rating decision that was not appealed.

2.  Evidence received subsequent to the August 2000 rating decision which denied service connection for an allergy condition relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision that denied a claim for service connection for an allergy condition is final.  U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for a chronic allergy/hive disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted, the Board need not consider the notice and development requirements of the VCAA in deciding to reopen the claim.


Claim for Service Connection for an Allergy/Hive Disability Reopened

In a decision dated in August 2000, the RO denied the Veteran's claims for service connection for an allergy condition.  The Veteran was provided notice of this decision and did not submit a notice of disagreement or new and material evidence within one year of the decision.  See 38 C.F.R. § 3.156(a),(b).  Thus, the decision is final.  See 38 U.S.C.A. § 7105.

The Veteran's application to reopen his claim of service connection for a chronic allergy disability was received in March 2004.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

A Veteran need not always submit a medical nexus opinion in order to warrant reopening of a service connection claim. Evidence of chronic disability but without a medical nexus opinion may be sufficient to warrant reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The August 2000 rating decision denied service connection on the basis that the Veteran did not have an actual disability for which compensation was payable.  The rating decision noted that during service, the Veteran was treated for a rash after taking aspirin, that in 1994 he was treated for hives, and that he reported three additional episodes of hives.  The rating decision also noted that the Veteran underwent testing with different sensitivity agents, that he was noted to be allergic to dust and pollen, and that there was no diagnosis shown in service of a chronic disease or disability resulting in the Veteran's allergic reaction.  

Based on the grounds stated for the denial of service connection for an allergy condition in the August 2000 rating decision, new and material evidence could consist of evidence of a chronic allergy disability during service, a current allergy disability, or a nexus between symptoms in service and a current allergy disability.  

In this regard, additional evidence received since the August 2000 rating decision includes a private treatment record noting that the Veteran was seen in September 2013 for urticaria, also known as hives.  The Board finds that the additional evidence demonstrating that the Veteran had an additional episode of hives in September 2013 may be evidence of a recurrent allergy disability that was noted during service or that is related to any incident of service-the Board does not have the medical expertise to resolve this medical question.  Accordingly, the Board finds that the evidence received subsequent to the August 2000 rating decision is new and material and serves to reopen the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Further development will be requested in the remand section of this decision.


ORDER

New and material evidence having been received, a claim for service connection for an allergy/hive disability is reopened; to this extent only the appeal is granted.



REMAND

Allergy/Hives

As the Board has granted the Veteran's request to reopen his previously denied claim of service connection for an allergy disability, a remand of the underlying service connection claim is necessary to accord the AOJ an opportunity to adjudicate the issue on a de novo basis.  Prior to adjudicating the Veteran's claim on the merits, additional development should be undertaken.  Specifically, it is the Board's opinion that a VA examination and medical opinion would assist in clarifying the nature and etiology of such allergy disorder.  See 38 U.S.C.A. § 5103A(d).  The Board notes that in the Written Brief Presentation, the Veteran's representative noted that the Veteran had chicken pox while on active duty and that he has had attacks of hives since then.  The representative noted that the causal herpetic link between chicken pox and hives is well known to the average person.  As laypersons the Board is not competent to resolve the medical issue raised by the Veteran's representative.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions).  


Knees

In November 2013, the Veteran's representative raised an additional theory of secondary service connection.  Specifically, in the Written Brief Presentation, the Veteran's representative stated that VA had ignored the impact of the Veteran's altered gait, balance, and stance caused by service-connect back disability and right ankle disability on his currently nonservice-connected right and left knee disabilities.  See 38 C.F.R. § 3.310.  

Thus, it is the Board's opinion that an additional VA examination be conducted and an opinion obtained with respect to the etiology of all current chronic knee disorders.  See Colvin 1 Vet. App. at 71; 38 U.S.C.A. § 5103A(d).

Hypertension

The Board remanded the case in April 2010 for additional development which included affording the Veteran a VA examination and obtaining an opinion as to whether a hypertensive disability at least as likely as not began during active service or is causally related to any incident of service.  

The Veteran underwent VA examination in May 2011 at which time the VA examiner opined that hypertension was not caused by or aggravated by military service.  In July 2013, the Board again remanded the case for clarification from the May 2011 VA examiner as to the rationale for her conclusion.  The Board instructed that the rationale should not be limited to the absence of a diagnosis of hypertension during service but rather should include consideration of whether hypertension diagnosed after service was related to active service to include consideration of multiple notations in service of high blood pressure.  

In October 2013, a VA occupational medicine physician provided an addendum opinion that "the veteran currently does not have the diagnosis of hypertension per his VHA medical records[.]  Thus since he currently does not have hypertension then there is no link between those blood pressure readings and a diagnosis which he does not have."  

Unfortunately, the VA occupational medicine physician did not address the diagnosis of hypertension with borderline LVH on ECHO rendered by the May 2011 VA examiner.  Thus, it is the Board's opinion that an additional VA examination be conducted and an additional opinion obtained with respect to the etiology of any current hypertension disability.  See 38 C.F.R. § 4.2 (VA examinations-corrective action).

Lungs

The service treatment records include complaints of cold symptoms including nonproductive cough and assessment of viral upper respiratory infection in October 1988, and x-ray findings of right mid-lobe and right lower lobe pneumonia in February 1994.  On chest x-ray in April 2000, a 7-milimeter, well-circumscribed, nodular density was noted anteriorly within the left lung field.  It was noted that it had mild scattered internal fat density and was felt to represent a benign nodule such as a hamartoma.  X-ray and CT-scan of the chest in January 2007 noted a left lung parenchymal nodule, and a September 2006 treatment record indicates that the Veteran underwent a polysomnography testing that month and that the impressions included chronic bronchitis.  

There is of record documentation of in-service respiratory pathology and of post-service chronic respiratory illness.  Thus, it is the Board's opinion that a VA examination be conducted and an opinion obtained with respect to the etiology of all current chronic lung disorders.  See U.S.C.A. § 5103A(d). 


Right Wrist

At a Primary Care Initial Evaluation in July 2008, the Veteran complained of right wrist pain for the past 20 years.  The provider's plan was to obtain a right wrist x-ray; however, no x-ray report is of record.  Thus, it is the Board's opinion that a VA examination be conducted and an opinion obtained with respect to the etiology of any current chronic right wrist disorders.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for any allergy/hive, knee, hypertension, lung, or right wrist disorders that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, as well the results of any VA x-rays of the right wrist, as referenced in a VA record of treatment dated in July 2008, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA examination by an allergist or immunologist.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide a complete rationale for any opinion provided.

The examiner should be advised that the Veteran served on active duty from October 1977 to October 1981 and from July 1983 to July 2000.  The service treatment records associated with the claims file must be reviewed.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner should identify all current chronic allergy/hive disorders and provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that any such disorder began during service or is in any way related to any incident of the Veteran's active duty service.  In doing so, the examiner is asked to address any plausible relationship between recurring hives and in-service chickenpox.  Service treatment records indicate that the Veteran was diagnosed as having chicken pox in January 1987.

3.  The Veteran should be afforded a VA examination by an orthopedist.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished,  to include x-rays of the right wrist.  The examiner should provide a complete rationale for any opinion provided.

The examiner should be advised that the Veteran served on active duty from October 1977 to October 1981 and from July 1983 to July 2000.  The service treatment records associated with the claims file must be reviewed.


Knees

The examiner should identify all current chronic right and left knee disorders and provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that any such disorder began during service or is in any way related to any incident of the Veteran's active duty service.  The Veteran has described in-service experiences of more than one hundred parachute jumps with a very substantial weight load.  The Veteran's DD Form 214 indicates that his awards and decorations include the Master Parachutist Badge.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

If the Veteran is found to have arthritis of the either knee, the examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the arthritis began within one year after discharge from service.

The examiner should also provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that any such knee disorder is caused or aggravated (chronically worsened) by service-connected disability, to include service-connected thoracolumbar spine degenerative joint and disc disease and right ankle degenerative joint disease.  


Right Wrist    

The examiner should identify all current chronic right wrist disorders and provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that any such disorder began during service or is in any way related to any incident of the Veteran's active duty service, to include parachute jumps.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

X-rays of the right wrist should be reviewed, to include any X-rays taken in July 2008, as referenced in a VA treatment record, and/or X-rays taken at the time of VA examination. 

If the Veteran is found to have arthritis of the right wrist, the examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that any such arthritis began within one year after discharge from service.

4.  The Veteran should be afforded a VA examination by a cardiologist or internal medicine physician.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  

The examiner should be advised that the Veteran served on active duty from October 1977 to October 1981 and from July 1983 to July 2000.  The service treatment records associated with the claims file must be reviewed.

All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide a complete rationale for any opinion provided.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner should determine if the Veteran has a current diagnosis of hypertension, and if so, provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that any such disorder began during service or is in any way related to any incident of the Veteran's active duty service to include elevated blood pressure readings 
documented during such service.  In doing so, the examiner is directed to address the May 2011 VA examiner's diagnosis of hypertension with borderline LVH on echo.

The examiner should additionally provide an opinion as to whether it is at least as likely as not that the Veteran experienced hypertension within one year after discharge from service.

The examiner should further provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is caused or chronically worsened by his service-connected sleep apnea.

If the examiner's finding is ultimately that the Veteran does not have hypertension, he should provide a fully reasoned explanation for this finding, to include reference to the May 2011 VA examiner's diagnosis of hypertension with borderline LVH on echo.

5.  The Veteran should be afforded a VA examination by a pulmonologist.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide a complete rationale for any opinion provided.

The examiner should be advised that the Veteran served on active duty from October 1977 to October 1981 and from July 1983 to July 2000.  The service treatment records associated with the claims file must be reviewed.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner should determine if the Veteran has a current diagnosis of any chronic lung disorder, and if so, provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that any such disorder began during service or is in any way related to any incident of the Veteran's active duty service to include upper respiratory infection and pneumonia documented during such service.  In doing so, the examiner is directed to address the diagnosis of chronic bronchitis noted in a November 2006 sleep study.

The examiner should also provide an opinion as to whether it is at least as likely as not that any such chronic lung disorder is related in any way to service-connected disability.  Service connection has been established for obstructive sleep apnea.  Thus, the examiner should specifically address whether a current chronic respiratory disorder was either caused by or aggravated (chronically worsened) by his service-connected sleep apnea.  If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

6.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiners documented their consideration of Virtual VA and VBMS.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

7.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


